Mr. Justice Carter delivered the opinion of the court: On November 29, 1897, the city of Streator filed in the county court of LaSalle county its petition, praying that just compensation be made fo.r private property to be taken or damaged by opening Main street, from Water street, east of the Vermilion river, to First street, west of said river, for the purpose of building a bridge across the river and the valley adjoining. The land desired for a right of way for the bridg'e consisted of two pieces of land, each thirty-three feet wide. The one belonged to the appellant coal company in fee simple, was 10.92 rods in length, having the center of the Vermilion river for its western boundary, and contained 7Jilo of an acre. The other belonged to the city of Streator in fee simple, was 83.48 rods in length and abutted on the first piece in the center of the river, but one Thomas Newell had a lease on said last named piece, expiring March 1, 1898, which lease had been assigned to one Fred W. Eades, both of whom were made parties. The defendants demurred to the petition, which demurrer was overruled, and they elected to abide by their demurrer. A trial was had before a jury, "who fixed the coal company’s damages at five dollars, and Newell’s and Eades’ damages at one dollar each. Judgment was entered on the verdict, and all the defendants have appealed. No complaint is made as to the amount of the damages awarded by the jury, and as all the interest of Newell and Eades in any of the lands has now expired by efflux of time, it being a mere lease of land owned by the city in fee, and as the jury [fixed their damages at only one dollar each, the maxim de minimis non curat lex may well be applied, so far as they are concerned. McNutt v. Dickson, 42 Ill. 499. The coal company contends the petition was not sufficient, as no ordinance for the construction of the bridge was appended to it, the petition merely reciting the ordinance providing for the condemnation of the right of way for the bridge. The ordinance provided that the cost of the improvement was to be paid for by general taxation. In such case, no further description of the nature and character of the improvement is required. There are no costs to estimate and no assessments to levy. Washington Ice Co. v. City of Chicago, 147 Ill. 327. It is further contended that the city had no power to condemn any lands not within the corporate limits. Without determining this question, or the further question whether it appears from this record that any lands sought to be condemned are without the city limits, it will be sufficient to observe that the lands claimed to be without the corporate limits of the city of Streator are not the lands of the coal company, but are the lands belonging- to the city, and all that it sought to condemn was the value of the then unexpired, but now expired, leasehold interest of Newell and Eades therein. Other errors have been assigned, but they are not of sufficient importance to reverse the judgment. The judgment of the county court is affirmed. Judgment affirmed.